       Case 5:16-cv-00369-JM-BD Document 131 Filed 12/11/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              PINE BLUFF DIVISION


 CHARLES E. HAMNER, ADC#143063                                         PLAINTIFF

 v.                        CASE NO. 5:16-CV-00369-JM-BD

 KEITH WADDLE                                                         DEFENDANT


   DEFENDANT KEITH WADDLE’S STATEMENT OF UNDISPUTED
 MATERIAL FACTS IN SUPPORT OF SECOND MOTION FOR SUMMARY
                 JUDGMENT ON THE MERITS

       Comes now Defendant Keith Waddle, and his Statement of Undisputed

Material Facts in Support of Second Motion for Summary Judgment on the Merits

states as follows:

       1.    Because Defendant previously filed a motion for summary judgment,

and there are no new facts in dispute, Defendant incorporates herein his Statement

of Undisputed Material Facts in Support of his Motion for Summary Judgment. (D.E.

91).

       WHEREFORE, Defendant respectfully requests that this Court grant his

Second Motion for Summary Judgment.

                                            Respectfully submitted,

                                            Leslie Rutledge
                                            Attorney General


                                     By:    Maryna O. Jackson
                                            Maryna O. Jackson
                                            Arkansas Bar No. 2009111
                                            Assistant Attorney General
      Case 5:16-cv-00369-JM-BD Document 131 Filed 12/11/20 Page 2 of 2




                                             323 Center Street, Suite 200
                                             Little Rock, Arkansas 72201
                                             Telephone: (501) 683.3296
                                             Fax: (501) 682.2591
                                             maryna.jackson@arkansasag.gov
                                             Attorneys for Keith Waddle

                          CERTIFICATE OF SERVICE

       I, Maryna O. Jackson, Assistant Attorney General, hereby certify that on
December 11, 2020, I electronically filed the foregoing with the Clerk of Court using
the CM/ECF system, which shall send notification of such filing to any CM/ECF
participants.
                                             Maryna O. Jackson
                                             Maryna O. Jackson




                                         2
